DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group II, claims 9-20. The election is without traverse as Applicant has canceled claims 1-8.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 was considered by the examiner.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9,
Claim 9 is indefinite because “the anode metal layer” in the statement “outside the corresponding area of the anode metal layer” lacks antecedent basis in the claim. As an initial point, the term “forming an anode metal layer” happens after depositing a mask layer. Therefore, “the anode metal layer” cannot be the same layer as “an anode layer”. Since “the anode metal layer” cannot be the same layer as “an anode metal layer”. The term “the anode metal layer” lacks antecedent basis in the claim.
Regarding claim 9, 
	Claim 9 is indefinite because one of ordinary skill in the art would not understand what the limitation “removing the part, outside the corresponding area of the anode metal layer, of the mask layer to obtain a gallium oxide SBD terminal sample” means.
As best Examiner understands one forms a mask, and then removes some part of it. But, one would not know what part is removed. This is because the anode metal layer has yet to be formed. Therefore, how would one of ordinary skill in the art know which area is outside the 
	Regarding claim 9,
	Claim 9 states that one forms a mask on the N- low concentration region. Then removes a part of the mask outside that corresponding area of the anode metal layer. This yields a SBD terminal sample. Which means the following elements yield an SBD terminal sample” N+ high concentration, N- low concentration, and the mask inside the area which corresponds to the anode metal layer. Applicant then anneals the SBD terminal sample. Applicant then removes the mask layer on the SBD terminal sample. It is this last limitation that does not make sense. It does not make sense because the addition of the mask layer yielded, or formed, the SBD terminal sample. How then can Applicant remove it and still call it an SBD terminal sample? What is the SBD terminal sample? 
	Further, how can Applicant then form anode metal layer, and a cathode metal layer on two sides of the SBD terminal sample when the mask has been removed, when it is the inclusion of the mask which forms the SBD terminal sample? Thus, what an SBD terminal sample is is unknown based upon the claims and the specification. Examiner notes that SBD terminal sample is not a term of art, and is only stated with respect to the mask, N- and N+ concentration areas. ¶ 0015.
Based upon the above 35 USC § 112(b) rejections there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. According to In re Steele, 305 F.2d 134 (CCPA 1962), a rejection should not be made based upon considerable speculation about the meaning of the terms in the claims or assumptions that must be made as to the scope of the claims. Therefore, Examiner cannot issue an art rejection.	
	Regarding claims 11, 14, 17, 19,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822